Citation Nr: 1203229	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee disorder, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for a left knee disorder, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for a low back disorder, currently evaluated as 20 percent disabling. 

4.  Entitlement to service connection for radiculopathy of the lower extremities as secondary to service connected disability.  

5.  Entitlement to a total rating based on unemployability due to service connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1979 to January 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU at his January 2011 hearing.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.  


The issue of entitlement to service connection for post-traumatic stress disorder (PTSD) has been raised by the record, (see Board hearing testimony) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

During his hearing before the undersigned in January 2011, the Veteran indicated that he had applied for disability from the Social Security Administration (SSA).  The medical and legal documents pertaining to his application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Also the Veteran testified at his Board hearing that he has been treated by a private doctor who had recently given him a physical.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

During his January 2011 hearing, the Veteran indicated that his disabilities had worsened since his last VA examination which was conducted in 2008.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disabilities since the date of his last VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has testified that he is unemployable due to his service connected disorders.  Therefore, further development is warranted to ascertain whether the appellant's symptoms attributable to service-connected disorder more nearly approximate the criteria for a total rating based on unemployability.  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the above, the Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disability is demonstrated. 

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability. 

2.  Request all medical and legal documents pertaining to the Veteran's application for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  

3.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain any private treatment records.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.  

4.  Then the RO should schedule the Veteran for a VA orthopedic examination to determine the nature and severity of the service-connected left knee, right knee and low back disabilities.  The claims file should be made available to the VA examiner for review.  All indicated tests should be accomplished.  

With regard to the left and right knees, the examiner must describe fully all symptoms and manifestations of the Veteran's knee disabilities including accurate range of motion measurements in degrees.  The examiner should also test knee stability and report any degree of instability found and determine if there is related weakness, painful motion, incoordination, or additional functional impairment with repetitive motion or during flare ups.  The examiner should provide an opinion as to the extent to which the service-connected left knee disability limits the Veteran's functional ability and the extent to which the service-connected right knee disability limits the Veteran's functional ability.  

With regard to the service-connected low back disability, the examination should include complete range of motion studies for the lumbar spine.  The extent of any incoordination, weakened movement and excess fatigability on use, this should be described.  The examiner should identify any objective evidence of pain or functional loss due to pain.  Any specific functional impairment due to pain should be identified, and the examiner must assess the extent of any pain.  The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state.

The examiner should specifically indicate, with respect to the service-connected low back disability, whether the Veteran has experienced periods of acute signs and symptoms due to an intervertebral disc syndrome (IVDS) that required physician-prescribed bed rest and treatment by a physician (aka "incapacitating episodes") over the past 12 months.  If so, the examiner must identify the total duration of any incapacitating episodes over the past 12 months.  The examiner must identify the signs and symptoms resulting from IVDS that are constantly present, or nearly so. 

The examiner should also determine if there are related neurological manifestations and if so determine the etiology of the manifestations to include if they are due to the service-connected lumbar disability or the bilateral knee disability.   

The examiner should also comment as to the impact of the service-connected bilateral knee and low back disabilities on the Veteran's daily activities and his ability to maintain employment.  If it is not possible to do so, the examiner should so state.  A complete rationale should be provided for any opinion expressed. 

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate this appeal, including the issue of entitlement to TDIU.  If any the benefit sought is not granted in full, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



